Citation Nr: 1141811	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975, and in the Reserves from January 1980 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a left knee injury.

In June 2011, the Board remanded this case for additional development.  The appeal has now been returned for further review by the Board.  


FINDING OF FACT

The Veteran's current left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy, is not shown to be causally or etiologically related to any disease, injury, or incident in active service, and was not manifest to a compensable degree within one year of separation from a period of active service.


CONCLUSION OF LAW

Left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy, was not incurred in or aggravated by service, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a May 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant to the duty to assist, the Veteran's service and VA treatment records, as well as all available private treament records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that a Formal Finding of Unavailability of complete service treatment records from the Veteran's service in the early 1980's was filed in November 2009.  In July 2011, however, the National Personnel Records Center (NPRC) submitted three volumes of the Veteran's service personnel and service treatment records, including records reflecting treatment during service in the early 1980's.  There remains no indication that there exist missing or unavailable service treament records.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided with a VA examination in August 2011.  Neither the Veteran nor his representative has alleged that the VA examination or the opinion is inadequate.  Moreover, the Board finds that the VA examination and opinion obtained in this case is more than adequate, as it is predicated on a full reading of the evidence contained in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include all treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, supra.  The record indicates that the Appeals Management Center (AMC) obtained and associated with the claims file additional service personnel and treatment records and afforded the Veteran an adequate VA examination in August 2011.  The AMC later issued a Supplemental Statement of the Case in August 2011.  Based on the foregoing, the Board finds substantial compliance with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

In order to establish service connection, three elements must be established. There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current left knee disability is related to his active service.  Specifically, in his February 2008 Notice of Disagreement, the Veteran asserted that his current left knee disability was related to the two instances, during active service, wherein he complained of left knee pain and was treated.  

The Veteran's service treatment records dated in October 1980, on two occasions, indicate that the Veteran complained of left knee pain after falling.  During the first instance of treatment, he was diagnosed with a contusion; and during the second instance of treatment, he was diagnosed with chondromalacia.  Report of Medical Examination, dated in August 1980 and conducted for the purpose of separation from service, is silent for any musculoskeletal abnormalities.  Report of Medical History, dated at that time and completed by the Veteran, indicates that he denied a history of joint or bone deformity, and did not report complaints related to his left knee.  

Following service, the Board notes that a March 1984 VA examination is silent for complaint or diagnosis of a left knee disability.  In January 2006, the Veteran complained of pain, traveling from the left upper thigh to the knee.  In August 2007, the Veteran complained of left knee pain over 2 years; and in October 2007, the Veteran underwent an arthroscopy of the left knee.   

With respect to whether the Veteran's current left knee disability is related to service, he underwent VA examination in August 2011.  At that time, the Veteran reported that his complaints of left knee pain began 20 years prior, around 1991.  He reported that he was in reserve service in the 1980's and experienced an episode of left knee pain after falling during training that required 3 days of rest.  The examiner reported that the Veteran adamantly denied any other injury to his left knee, although on further questioning, the Veteran admitted that his "left knee got activated" in prison in 1998 when he jumped down for a count during formation.  

Subsequent to physical examination and review of the claim file, the VA examiner, in August 2011, diagnosed the Veteran with left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy.  She opined that it was less likely than not that the Veteran's current left knee disability was caused by or aggravated during service.  She provided a recitation of the Veteran's pertinent medical history, including such dated during active service.  She reasoned that the Veteran's in-service left knee complaints resolved, as there was no follow-up treatment or complaint; and that his service separation physical examination was silent for any abnormality of the lower extremities.  She noted that the Veteran himself reported that his left knee "healed up" during service after 3 days; and noted that the Veteran himself reported that he began to experience left knee pain next in 1991.  The examiner noted a 2007 treatment note wherein the Veteran reported a history of left knee pain for 2 years.  She also noted the Veteran self-reported a left knee injury in 1998, in prison, with his "knee locked up."  She noted that the Veteran had an interval of unknown stresses or injuries from various occupations, including:  loading and unloading trucks; carnival set-up; factory work; custodial work; mixing cement; and logging.  The examiner, in summation, reported that the Veteran's in-service left knee complaints resolved and that 16 years subsequent to service, the Veteran reported left knee pain; and that it did not seem reasonable, and there was no objective basis upon which to connect the Veteran's current left knee disability with his active service.  

As the August 2011 VA examiner based her opinion on a review of the claims file, the Veteran's subjective history, and a physical examination, the Board accords great probative weight to such opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, there is no contrary medical opinion of record.  

The Board notes that the Veteran has contended on his own behalf that his current left knee disability is related to service, specifically to his October 1980 in-service left knee complaints.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veterans's current left knee disability and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In the instant case, the Veteran is competent to describe his left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, supra.  However, the Board accords his statements regarding the etiology of his current left knee disability little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his current left knee disability and his active service.  In contrast, the VA examiner, in August 2011, took into consideration all the relevant facts in providing her opinion, specifically to include the Veteran's in-service left knee complaints, his self-reported date of onset of his current left knee pain, and his medical and occupational history.  Therefore, the Board finds that the Veteran's contentions regarding the etiology of his current left knee disability are outweighed by the competent and probative VA opinion.  

The Board need not complete an analysis of whether there is evidence of continuity of symptomatology with regard to his left knee, as the Veteran has reported during the course of the appeal that his current left knee pain began in 1991.  As the Veteran's last period of active service ended in 1982 and he has asserted that his current left knee pain began in 1991, there is no evidence, and he does not argue otherwise, that he experienced left knee symptoms continuously since 1982.  

In sum, the most probative evidence of record indicates that the Veteran's current left knee disability was not incurred in or aggravated by active service and, therefore, service connection on a direct basis is not warranted.  Further, while the Veteran's current left knee disability has been diagnosed to include arthritis, there is no evidence that such manifested to a compensable degree within one year of separation from active service.  Thus, service connection on a presumptive basis is also not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left knee medial meniscus tear with osteoarthritis, status-post arthroscopic meniscectomy, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


